Reasons for Allowance
Claims 1, 2, 4, 5, 7, 8, 11, 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide an article as claimed in claim 1.  The closest prior art of record is Pocknell (US Patent No. 4,991,574) and Brassington et al. (US Patent No. 4,838,253).  Pocknell teaches an article comprising a cured silicone first layer and a tacky cured silicone second layer, wherein the first layer is directly bound to the second layer, and the article is conformable to and removably adheres to a body part, and wherein the article is reusable.  Pocknell fails to teach wherein the silicone first layer is non-tacky and wherein the tacky cured silicone second layer adheres up to 1 gram of weight per square centimeter of tacky silicone to a vertical section of human skin for greater than or equal to 15 minutes.  Brassington et al. teach an article comprising a non-tacky cured silicone first layer and a tacky cured silicone layer, and the article is conformable to and removably adheres to a body part and further wherein the article is reusable.  Brassington et al. fail to teach wherein the first layer is directly bound to the second layer and wherein the tacky cured silicone second layer adheres up to 1 gram of weight per square centimeter of tacky silicone to a vertical section of human skin for greater than or equal to 15 minutes.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/27/2022